Exhibit 10.12
AMENDMENT ONE
TO THE
SUNTRUST BANKS, INC. DEFERRED COMPENSATION PLAN


The SunTrust Banks, Inc. Deferred Compensation Plan, as amended and restated
effective as of May 31, 2011 (the “Plan”), is amended as set forth below,
effective as of January 1, 2012.


1.
Article 2 is amended and renumbered to add the following new definition in
alphabetical order to read as follows:



“ERISA Excess Plan Participants” mean, for purposes of determining certain
Company Contributions described in Section 3.5(c), the Employees accruing
benefits in the SunTrust Banks, Inc. ERISA Excess Retirement Plan, as amended
and restated from time to time (the “ERISA Excess Plan”), as of December 31,
2011 and those Employees who accrued benefits under the ERISA Excess Plan during
the 2011 Plan Year but terminated employment due to the circumstances set forth
in Section 3.5(b)(2).


2.
Section 2.27, prior to any renumbering in connection with this Amendment One to
the Plan, is amended and restated in its entirety to read as follows:



2.27
Participant means (a) an Eligible Employee who has made a deferral election in
accordance with the terms of the Plan; (b) an Employee who has had Mandatory
Deferrals credited under the Plan; (c) an Employee who has a SERP Benefit
credited under the Plan; (d) an Employee who is credited with a Company
Contribution; or (e) an Employee or former Employee who continues to have a Plan
benefit attributable to his participation in a prior plan that has not been
distributed in full. An individual ceases to be a Participant when his entire
benefit under the Plan has been distributed or forfeited.



3.
Section 3.1 is amended and restated in its entirety to read as follows:



3.1
Participation. Participation in the Plan shall be limited to Eligible Employees
and certain other Employees credited with any Company Contributions, Mandatory
Deferrals or SERP Benefits. The Plan Administrator shall notify any Employee of
his status as an Eligible Employee at such time and in such manner as the Plan
Administrator shall determine. An Employee shall become a Participant by making
a deferral election as an Eligible Employee under Section 3.2 or by being
credited with a Mandatory Deferral under Section 3.4, a Company Contribution
under Section 3.5, or a SERP Benefit under Section 3.8.



4.
Section 3.5 is amended and restated in its entirety to read as follows:



3.5
Company Contributions. Each Plan Year beginning effective as set forth below,
SunTrust shall credit the following amounts to a Participant’s Company
Contribution Account, if applicable (each, a “Company Contribution”):



(a)
Matching Contributions. Each Plan Year beginning on and after January 1, 2012,
for a Participant eligible to defer Base Salary, SunTrust shall credit to the
Participant’s Company Contribution Account an amount, if any, equal to his
elective deferrals credited for such Plan Year under Section 3.2 up to a maximum
of 6% of the difference between Sections 3.5(d)(1) and (d)(2) below.



(b)
Company Discretionary Contributions. SunTrust may elect for any Plan Year to
make a discretionary Company Contribution. This discretionary Company
Contribution for a Plan Year shall be allocated to Eligible Employees (whether
or not such Employee actually makes a deferral election under the Plan) who:



(1)
are Employees on the last day of the Plan Year; or



(2)
who cease to be Employees during the Plan Year by reason of (i) death (ii)
termination of employment because of a reduction in force (i.e., they received
severance pay from


--------------------------------------------------------------------------------


SunTrust or an Affiliate pursuant to the SunTrust Banks, Inc. Severance Pay
Plan), (iii) termination of employment after attainment of the “normal
retirement age” (age 65 for this purpose), or (iv) a Disability incurred during
the Plan Year.


This discretionary Company Contribution will be allocated as a uniform
percentage of the Eligible Employee’s Eligible Income equal to the difference
between Sections 3.5(d)(1) and (d)(2) below.


(c)
Special One-Time Company Contribution. SunTrust will make a one-time special
Company Contribution for the Plan Year ending December 31, 2011 in an amount
equal to 5% of the difference between Sections 3.5(d)(1) and (d)(2) below on
behalf of ERISA Excess Plan Participants and Restoration Plan Participants who
(1) have completed twenty (20) years of Vesting Service (or Benefit Service as
defined in the SunTrust Banks, Inc. Retirement Plan) or (2) have completed ten
(10) years of Vesting Service (or Benefit Service as defined in the SunTrust
Banks, Inc. Retirement Plan) and satisfy the “Rule of 60” (the sum of age and
service equals or exceeds 60) as of December 31, 2011. Each such Employee must
be an Employee on December 30, 2011 or must have ceased being an Employee during
2011 on account of one of the reasons set forth in Section 3.5(b)(2) above.



(d)
Eligible Income. Company Contributions under Section 3.5 will be based on the
Participant’s Eligible Income as follows:



(1)
An amount equal to the lesser of: (i) the Participant’s Eligible Income paid or
deferred during the Plan Year, or (ii) two (2) times the annual compensation
limit under Code section 401(a)(17) for the Plan Year (i.e., $490,000 for 2011);
provided, however, for Tier 1 and Tier 2 SERP Participants and Restoration Plan
Participants, this amount shall be equal to the Participant’s Eligible Income
paid or deferred during the Plan Year;



(2)
The annual compensation limit under Code section 401(a)(17) for such Plan Year
($245,000 for 2011).



Subject to the limitation above, each Participant’s Company Contribution Account
shall be credited with (x) the Company Contributions under Section 3.5(a) as
earned on a pay period basis after the total of such Participant’s Eligible
Income from SunTrust or an Affiliate reaches the annual compensation limit under
Code section 401(a)(17) for the Plan Year and (y) the Company Contributions
under Sections 3.5(b) and (c), if applicable, as soon as practical on or after
the last payroll processing date for the applicable Plan Year.


5.
Section 3.6 is amended and restated in its entirety to read as follows:



3.6
True-Up Contributions. Each Plan Year beginning effective as set forth below,
SunTrust shall credit the following amounts to a Participant’s Company
Contribution Account, if applicable (each, a “True-Up Contribution”):



(a)
Nonqualified True-Up Contribution. As soon as practicable on or after the last
payroll processing date of each Plan Year beginning on and after January 1,
2010, for a Participant eligible to defer Base Salary, SunTrust shall make a
True-Up Contribution, if any, equal to the difference between (i) the Company
Contribution for the Participant determined for such Plan Year under Section
3.5(a), regardless of when the Participant reaches the annual compensation limit
under Code section 401(a)(17), minus (ii) the actual amount of any Company
Contributions under Section 3.5(a) credited during the Plan Year. In no event
shall this True-Up Contribution exceed the Participant’s total elective
deferrals under Section 3.2 for such Plan Year.



(b)
Savings Plan True-Up Contribution. As soon as practicable on or after the last
payroll processing date of each Plan Year beginning on and after January 1,
2012, SunTrust shall make a contribution on behalf of each Participant whose
matching contribution to the SunTrust 401(k) Savings Plan (the “Savings Plan”)
is reduced because of, and to the extent of, his or her elective deferrals in


--------------------------------------------------------------------------------


this Plan. For purposes of this calculation, all other limitations in the
Savings Plan (including those under Section 401(a)(17) and 415 of the Code)
shall be given effect.


